Citation Nr: 1721403	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  14-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1960 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed before the Veteran's claim of entitlement to service connection for a heart condition can be adjudicated.  

The Veteran claims that his current heart condition is attributable to his in-service scarlet fever.  Specifically, the Veteran contends that his in-service scarlet fever was not thoroughly treated and, as a result, progressed to rheumatic fever/heart disease, which ultimately manifested itself into his current heart condition.  Further, the Veteran contends that his documented in-service treatment for back pain and nosebleeds supports his theory that he had residual symptoms of scarlet fever even after his discharge from the hospital.  See April 2014 Request for Reconsideration.

In September 2012, the Veteran's primary care physician, Dr. M. S., submitted a medical opinion indicating that the Veteran's current heart condition "could be attributed to this previous bout of scarlet/rheumatic fever" contracted in 1960.  
In May 2013, the Veteran was provided with a VA examination.  The VA examiner noted that the Veteran provided medical documentation of a mitral valve murmur, but explained that there was no evidence of an echocardiogram to support a clinical diagnosis.  The examiner further noted that the other medical evidence of record, including other clinical documentation submitted by the Veteran, did not show a murmur auscultated by the other clinicians.  The examiner opined that the Veteran's current heart condition was less likely than not (less than 50 percent probability) incurred in or caused by his in-service scarlet fever.  In support of this determination, the examiner noted that the Veteran was discharged from the hospital with no fever, sore throat or rash, and further noted that the Veteran's separation examination indicated that there were no complications or sequelae.  Additionally, the examiner further opined that it is more likely that the Veteran's age and many years of hypertension are the cause of his minimal valvular disease.

In May 2017, Dr. M.S. submitted another medical opinion, which indicated that the Veteran's current condition "is at least as likely as not attributed to his previous diagnosis of scarlet fever that was not thoroughly treated and progressed to rheumatic fever/heart disease while he was active duty as a marine in 1960."

Based on the foregoing evidence of record, the Board finds that a new medical opinion is needed to address the conflicting medical opinions of record.

During his April 2017 Board hearing, the Veteran testified that he received treatment from VA medical facilities in Lansing, Michigan; Battle Creek, Michigan; and, Tampa, Florida.  While on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all pertinent VA treatment records from May 2007 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA cardiology examination to determine the current nature and etiology of his claimed heart condition.  The examiner must provide an opinion addressing whether the Veteran's current heart condition is related to his active military service, to include as a residual of scarlet fever.

The Veteran's entire claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner is asked to conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment and to record all pertinent medical complaints, symptoms, and clinical findings in detail.
The examiner should first identify whether the Veteran's claimed heart condition has been shown on examination, or otherwise by the record at any point during the pendency of this appeal (e.g., since his claim was received on June 26, 2012).  If not, the examiner should explain this finding.  The examiner should then address whether any such heart condition is at least as likely as not (a 50 percent or greater probability) etiologically related to service.  The examiner should also address whether any such heart condition is a residual of his in-service scarlet fever in January 1960.

The examiner must address whether the Veteran's scarlet fever progressed to rheumatic fever/heart disease.  The examiner should comment on any lay reports by the Veteran regarding any residual symptoms of his scarlet fever after his hospital discharge in February 1960, to include: (1) back pain (See April 11, 1960 and May 18, 1960 STRs); and (2) nose bleeds (See July 3, 1961 STR).

All opinions must be supported by a detailed rationale.

3.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




